Case: 2:20-cv-02129-EAS-CMV Doc #: 36 Filed: 05/06/20 Page: 1 of 1 PAGEID #: 513




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


CHAD THOMPSON, et al.,

               Plaintiffs,
                                                      CASE NO. 2:20-CV-2129
       v.                                             JUDGE EDMUND A. SARGUS, JR.
                                                      Magistrate Judge Chelsea M. Vascura

GOVERNOR OF OHIO
MICHAEL DEWINE, et al.,

               Defendants.

                                             ORDER

       This matter was before the Court on May 6, 2020 for a telephone conference. (ECF No.

23). The parties were represented through counsel during the conference and they agreed to the

following: (i) the issues in this case will be addressed on the briefs; (ii) there is no need for

testimony; and (iii) there is no need for oral argument.




       IT IS SO ORDERED.



5/6/2020                                      s/Edmund A. Sargus, Jr.
DATE                                          EDMUND A. SARGUS, JR.
                                              UNITED STATES DISTRICT JUDGE
